Case 21-00833-5-JNC        Doc 74 Filed 04/21/21 Entered 04/21/21 15:35:56             Page 1 of 7

 SO ORDERED.

 SIGNED this 21 day of April, 2021.




                                              _____________________________________________
                                              Joseph N. Callaway
                                              United States Bankruptcy Judge
 ___________________________________________________________________
                   IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              NEW BERN DIVISION

                                                   )
  IN RE:                                           )   Case No. 21-00833-5-JNC
                                                   )
  PLATINUM CORRAL, L.L.C.                          )   Chapter 11
                                                   )
  Debtor.                                          )
                                                   )

 ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL, SETTING FINAL
         HEARING, AND GRANTING LIMITED RELIEF FROM STAY

        UPON CONSIDERATION of the Motion (the "Motion") of Debtor and Debtor-in­

 Possession Platinum Corral, L.L.C. ("Debtor") for entry of an order authorizing the interim and

 final use of cash collateral pursuant to its Stipulation For Use of Cash Collateral, Providing

 Adequate Protection, and Granting Limited ReliefFrom the Automatic Stay with Pacific Premier

 Bank ("Cash Collateral Stipulation")l [ Dkt. No. 15], and setting a final hearing, and having

 heard the arguments and the offers of proof made by various parties in open court on April 16,

 2021; and due and proper notice of the Motion having been provided; and for good cause shown:

        IT IS HEREBY ORDERED THAT:

        1.      The Motion is GRANTED on an interim basis nunc pro tune to April 9, 2021, and

 the Cash Collateral Stipulation is approved in accordance with the terms thereof and hereof.



 1 Undefined terms herein have the same definitions set forth in the Stipulation.

                                                -1-
Case 21-00833-5-JNC           Doc 74 Filed 04/21/21 Entered 04/21/21 15:35:56             Page 2 of 7




        2.      Pacific Premier Bank is granted, and the Debtor is authorized and directed to

 provide to Pacific Premier Bank, the adequate protection set forth in the Cash Collateral

 Stipulation, and, through the next interim hearing or final hearing on the Motion, whichever

 comes first, Debtor (i) may use cash collateral, pursuant to the Budget attached to the Cash

 Collateral Stipulation as Exhibit B, and (ii) shall can-y out its other obligations under the Cash

 Collateral Stipulation.

        3.      Relief from the automatic stay under Bankruptcy Code Sections 362(d)( 1) and (2)

 is granted to Lender to exercise Lender's non-bankruptcy rights and remedies under the Loan

 Documents and applicable non-bankruptcy law as follows:

                a.         immediately with respect to Pre-Petition Collateral and Adequate

 Protection Collateral located or formerly located at the Terminated Locations and not currently

 located at Locations listed as "Open" or "To Be Open" on Exhibit A to the Cash Collateral

 Stipulation; and

                b.         with respect to Pre-Petition Collateral and Adequate Protection Collateral

 currently located at Locations listed as "Closed" on Exhibit A (other than the Temlinated

 Locations) to the Cash Collateral Stipulation, as orders are entered by the Court authorizing the

 rejection of the leases associated with such Locations.

        4.      For the purposes of this Interim Order, liens on Adequate Protection Collateral

 shall not attach to Debtor's real property leaseholds (the "Leaseholds") as to which the lessor is

 STORE Master Funding III, LLC ("STORE"), but liens on Adequate Protection Collateral shall

 attach to the proceeds of the Leaseholds. Entry of this Interim Order is without prejudice to

 Lender's right to assert for purposes of entry of a final order that liens on the Adequate

 Protection Collateral attach to the Leaseholds.



                                                   -2-
Case 21-00833-5-JNC         Doc 74 Filed 04/21/21 Entered 04/21/21 15:35:56               Page 3 of 7




        5.      If Lender seeks access to the premises that are the subject of the Leaseholds

 (collectively, the "Premises") to retrieve Lender's collateral after Debtor no longer has

 possession of the Premises, Lender shall coordinate with STORE to obtain access to the

 Premises. Until then, Lender shall coordinate with Debtor to obtain access to the Premises.

 STORE reserves its right to object to any surrender, or any effective date of rejection of the

 lease, of any of the Premises subject to STORE's master lease to the extent any of Lender's

 collateral remains in the Premises. Lender reserves its rights with respect to its collateral located

 at the Premises, including such rights under applicable law, Lender's loan documents and/or any

 Landlord's Subordination or similar agreements betv..,een Lender and STORE.

        6.      Approval of Debtor's waiver of tights to seek to surcharge any of Lender's

 collateral under Section 506(c) of the Bankruptcy Code, or under any other legal or equitable

 basis, is reserved for entry of a final order on approval of the Motion and the Cash Collateral

 Stipulation. Entry of this Interim Order is without prejudice to STORE's right to object to entry

 of a final order approving the Motion and the Cash Collateral Stipulation.

        7.      As adequate protection pursuant to Bankruptcy Code Sections 361(2) and 363(e),

 creditor McLane Foodservice Distribution, Inc. (f/k/a Meadowbrook Meat Company, Inc.)

 ("McLane") is granted a replacement lien on inventory provided and shipped to Debtor by

 McLane post-petition, and cash collateral related thereto, to the same validity, extent and priority

 of McLane's pre-petition lien, to compensate McLane for the post-petition decrease in value of

 inventory provided and shipped to Debtor by McLane, and cash collateral related thereto, as of

 the Petition Date, with all patties reserving their rights as to the validity, extent and priority of

 McLane's pre-petition lien and the amount of the post-petition decrease in value of Debtor's




                                                 -3-
Case 21-00833-5-JNC         Doc 74 Filed 04/21/21 Entered 04/21/21 15:35:56             Page 4 of 7




 inventory provided and shipped to Debtor by McLane, and cash collateral related thereto, as of

 the Petition Date.

        8.      Approval of the budget on an interim basis does not preclude other secured

 creditors from seeking Court approval of adequate protection payments after a motion, notice

 and a hearing, and subject to the right of any party in interest to object.

        9.      Approval of the release set forth in paragraph 3. of the Cash Collateral Stipulation

 is defen-ed, and shall be considered at the second interim hearing on May 5, 2021 (see below).

        10.     The Budget attached hereto as Exhibit A replaces the Budget attached to the Cash

 Collateral Stipulation.

        11.     A second interim hearing (the "Second Interim Hearing") on the Motion shall be

 held on May 5, 2021 at 1:00 p.m. (Eastern Tin1e). You may join the Second Interin1 Hearing by

 using the ZoomGov Meeting link below, with the Meeting ID and Passcode provided:

    Join ZoomGov Meeting
    https://www.zoomgov.com/j/1604993000?pwd=TVhLRkFsVmN4RTNlNURWMOFpNH
    IvZz09

    Meeting ID: 160 499 3000
    Passcode: 04613040

        12.        A tentative final hearing on the Motion is set for June 8, 2021, at 12:30 p.m.

 (Eastern Time).



                                            [End of Document]




                                                   -4-
Case 21-00833-5-JNC   Doc 74 Filed 04/21/21 Entered 04/21/21 15:35:56   Page 5 of 7
Case 21-00833-5-JNC   Doc 74 Filed 04/21/21 Entered 04/21/21 15:35:56   Page 6 of 7
Case 21-00833-5-JNC   Doc 74 Filed 04/21/21 Entered 04/21/21 15:35:56   Page 7 of 7
